DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2021, has been entered.
Claims 1-3, 5, 6 and 8-13 are currently pending in the application.  Claim 7 has been cancelled.  All previous rejections of claim 7 have been withdrawn in view of the cancelation of claim 7.  Claims 9-12 remain withdrawn from consideration as being drawn to a non-elected species.  Applicant elected rhodinyl isovalerate without traverse in the reply filed on May 21, 2020.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 6, 8 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to claim a “sweet taste modulated composition” wherein the composition comprises sweetener in an amount less than in a “conventionally sweetened composition.”  However, the examiner does not find support, and applicant does not point to any, for the “sweet taste modulated composition” to contain a sweetener “in an amount less than in a conventionally sweetened composition.”  In the specification, it appears that it is the “ingestible composition” and not the “sweet taste modulated composition” that has a reduced concentration of sweetener (e.g., published specification at [0052]).
Regarding claim 6 to a flavoring concentrate formulation, with the amendments to claim 1, applicant is not considered to have support for the flavoring concentrate formulation to comprise the “sweet taste modulated” composition of claim 1, where the composition of claim 1 comprises the sweet taste modulator compound and at least one sweetener at a concentration less than in a conventionally sweetened composition.
Regarding claim 13, the Examiner finds no support, and applicant has not pointed to any, for the sweetener in the sweet taste modulated composition to be reduced by “at least 12.5%” compared to a conventionally sweetened composition.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 6, 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 claims a composition comprising a sweet taste modulator compound in combination with a sweetener “at a concentration less than in a conventionally sweetened composition that has said at least one sweetener but that does not have the isolated sweet taste modulator.”  However, it is unclear what would be considered a “conventionally sweetened composition” given that the amounts of sweeteners included in different compositions varies widely and may be reduced or increased depending on the desired sweetness to be imparted.  That is, it is not clear what would be considered “conventional.”
Claim 3 claims “the ingestible composition of claim 1, wherein the sweetener is…”  However, there is no mention of an ingestible composition in claim 1.  Therefore, it is unclear if claim 3 is to limit the sweetener in the “sweet taste modulated composition” of claim 1, or if claim 3 is limiting the sweetener in the ingestible composition of claim 2.
Claim 5 claims an “oral hygiene/cosmetic product.”  It is unclear if applicant intends to claim oral hygiene and cosmetic products in the alternative, or if applicant considers oral hygiene and cosmetic products as equivalents.  For purposes of examination, oral hygiene and cosmetic products will be considered to be claimed in the alternative.
Claim 13 claims the concentration of the sweetener in the composition is reduced by a percentage.  However, the basis for the percentage is unclear.  For purposes of examination, the percentage reduction will be considered to be based on the weight of the sweetener.  It is also unclear what is to be considered a “conventionally sweetened composition” as set forth above with regard to claim 1.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pittet et al. (US 4,727,197) in view of Ream et al. (US 5,334,397)
Regarding claim 1, Pittet et al. teach rhodinyl isovalerate in flavoring compositions (col. 47 line 60; col. 63 line 53).  The flavoring composition is then formed into a powdered flavor formulation (col. 48 Example VIII) and subsequently included in confectionery products including chewing gum, as well as toothpaste (i.e., oral hygiene product) (col. 49 Examples X and XII).
The chewing gum composition of Pittet et al. includes a sweetener that is corn syrup and sucrose (e.g., Example X).
Pittet et al. do not teach the compositions comprising rhodinyl isovalerate comprising a sweetener in an amount less than in a “conventionally” sweetened composition.
Ream et al. teach fruit flavored chewing gums containing spray-dried fruit flavors and high intensity sweeteners aspartame and acesulfame K to provide improved flavor and sweetness impact (col. 2 lines 29-35).  Fruit flavors taught by Ream et al. include cherry (col. 7 lines 9-12).  Where Ream et al. teach the inclusion of the high intensity sweeteners in chewing gums, the composition are considered to comprise “at least one sweetener at a concentration less than in a conventionally sweetened composition”, as the inclusion of the high intensity sweetener reduces concentration of the conventional sweetener e.g., sucrose and corn syrup (e.g., Example 1).
Therefore, it would have been obvious to have utilized the cherry flavor composition of Pittet et al. in the fruit flavored chewing gum of Ream et al. as Pittet et al. teach their flavoring compositions may be utilized to flavor chewing gums.  Further, where Ream et al. teaches a chewing gum composition sweetened utilizing high intensity sweeteners, the chewing gum utilizes less sugar than the chewing gum without the high intensity sweeteners and spray dried fruit flavor (Example 1).  Therefore, the combination of the cherry flavor of Pittet et al. with the chewing gum formulation of Ream et al. provides a composition comprising a sweetener at a concentration less than in a “conventionally” sweetened composition while providing an enhanced or equivalent sweet taste as compared to the conventionally sweetened composition.
Regarding claim 13, the combination of prior art does not teach the sweetener concentration reduced by “at least 12.5%” as compared to the conventionally sweetened composition.  However, given that Ream et al. teach that the bulk sweetener in the chewing gum may vary from 30 to 60 wt. %, and that that bulk sweetener may include both sugar and sugarless sweeteners/components (col. 6 lines 26-31), one of ordinary skill would have been able to have adjusted the amount of the sweetener in the conventionally sweetened composition to arrive at a reduction of at least 12.5 % through no more than routine experimentation as it was well known to adjust the amount of sweeteners in compositions depending on the sweetness to be imparted in the final product.

Response to Arguments

Applicant's arguments filed July 14, 2021, have been fully considered.  The previous prior art rejection have been withdrawn in view of newly applied prior art.  However, the examiner responds to applicant’s arguments below as the issue of rhodinyl isovalerate not specifically taught as a “sweet taste modifier” remains.
Regarding the rejections over Burdock in view of Crosello and Fuisz in view of Burdock, Applicant again argues that the applied prior art fails to teach or suggest rhodinyl isovalerate as a sweet taste modifier (Remarks, pp. 5-6).
This argument remains unpersuasive.  As stated in the office action dated January 14, 2021, where the instant claims are to a composition comprising a compound (e.g., rhodinyl isovalerate) in combination with a sweetener, the fact that the combination of prior art provides a composition comprising a sweetener and rhodinyl isovalerate is considered to meet the instant claims.  It is not necessary that the prior art suggest the combination to achieve the same advantage discovered by applicant.  MPEP § 2144(IV).  Further, by the fact that rhodinyl isovalerate is present in the composition with a sweetener, the composition is considered to have an “enhanced sweet taste” compared to the composition without the rhodinyl isovalerate.
Applicant does not claim an amount of the “sweet taste modulator compounds” that are to be present in the composition, nor the amount of sweet taste modulator compound present relative to the amount of sweetener in the composition.  As there is no specific amount of sweetener claimed in the composition, it is not clear what is considered a “conventionally sweetened composition,” and where a “reduced” amount of sweetener is recited in claim 1, with a specific amount of reduction in claim 13, it is unclear what this reduction is based on, e.g., weight or sweetness intensity. 
Therefore, all claims continue to be rejected over prior art as set forth above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791